Citation Nr: 1503222	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for lumbosacral strain.

2.  Entitlement to a separate compensable rating for neurological deficits due to service-connected lumbosacral strain. 

3.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2013, the Board denied entitlement to a compensable rating for a residual scar over the left eye with numbness; denied entitlement to a rating greater than 10 percent for lumbosacral strain; and reopened the claim for service connection for residuals of a head injury.  The issues of entitlement to a separate compensable rating for neurological deficits due to service-connected lumbosacral strain and entitlement to service connection for residuals of a head injury were remanded for additional development.  Following substantial compliance with the remand directives, those issues were returned to the Board.  

The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the parties filed a Joint Motion for Partial Vacatur and Remand (Joint Motion).  By Order dated in August 2014, the Court vacated that part of the Board's decision that denied entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain and remanded the issue for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a rating greater than 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has residuals, to include headaches, related to an April 1973 head injury.  There is no evidence of migraine headaches manifested to a compensable degree within one year following discharge from service.  

2.  The preponderance of the evidence is against finding that the Veteran's left lumbosacral radiculopathy is associated with service-connected lumbar strain.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or aggravated during service nor may migraine headaches be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for a separate compensable rating for neurological deficits (left lumbosacral radiculopathy) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in April 2007 and August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice of how disability ratings and effective dates are determined.  Following additional development, the claims were readjudicated in the January 2014 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  The Board acknowledges that records from St. Albans Naval Hospital from 1973 were not obtained.  On review, and as discussed below, the Board concedes the Veteran was in a motor vehicle accident during service and suffered a head injury.  The question currently for consideration is whether he has any residuals pertaining to such injury.  Recent VA examination indicates that he does not.  Under these circumstances, additional efforts to obtain in-patient clinical records showing treatment for a head injury are not needed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The RO also requested records from the Social Security Administration, but response received indicates that no medical records were on file.  

The Veteran underwent a VA examination in September 2007 which was found to be inadequate for rating purposes.  Pursuant to the remand, he underwent additional examinations in December 2013.  On review, the examinations are adequate for rating and further examination is not needed.   

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication as to the issues decided.  38 C.F.R. § 3.159(c) (2014).  

Analysis

Residuals of a head injury

The Veteran contends that he currently has residuals of a head injury, to include headaches, related to an in-service motor vehicle accident.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for certain specified chronic diseases, such as migraine headaches (as an organic disease of the nervous system), may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Private medical records show that in April 1973, the Veteran was involved in a car accident with loss of consciousness, but woke up in the ambulance on the way to the hospital.  On physical examination, he had a laceration above the left eyebrow and a laceration on the chin.  Neurological consultation was obtained and examination revealed no neurologic deficit.  On admission, impression was that of cerebral concussion and observation was indicated.  X-rays were negative for any skull fracture or signs of intracranial abnormality.  The Veteran remained in the hospital for three days and recuperated promptly with no evidence of neurological deficit.  He was discharged to return to the air force base where he was stationed where sutures of the laceration were to be removed.  Final diagnosis was cerebral concussion and laceration of the forehead and chin.  

Service treatment records show that in November 1974, the Veteran was seen for coughing, sore throat and headaches for one week.  Impression was viral upper respiratory infection.  Additional complaints or treatment for headaches is not shown.  On report of medical history completed at separation in February 1976, the Veteran reported that his health was good.  He reported having a head injury, but denied frequent or severe headaches, dizziness, and loss of memory or amnesia.  On associated physical examination, his neurologic system was reported as normal.  The examiner noted a full recovery from the motor vehicle accident with the exception of mild back pain.  

The Veteran underwent a VA examination in July 1976.  At that time, he did not report any headache complaints and no neurologic abnormalities were noted.  

In an October 2000 statement, the Veteran reported that his headaches are from the trauma he suffered to his head.  

The Veteran underwent a VA examination in September 2007.  He reported having headaches for a number of years but could not pinpoint the exact time they started.  Diagnosis was tension type headache.  Regarding a possible connection between the headaches and the in-service head injury, the examiner stated that he was "not able to resolve this issue without resorting to mere speculation.  It is difficult to describe an exact temporal relationship to his accident and apparently he did fully recover from the accident."

The Veteran most recently underwent a VA examination in December 2013.  The examiner noted a diagnosis of traumatic brain injury (TBI) in 1973.  There were no complaints of impairment of memory, attention, or concentration of executive functions.  Judgment was normal and social interaction was appropriate.  The Veteran was oriented with normal motor activity and visual spatial orientation.  There were no neurobehavioral effects and he was able to communicate.  As to whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease), the examiner stated "no".  Review of VA records was negative for evidence of chronic headaches.  The examiner stated that there was no evidence of TBI residuals, including headaches during active duty.  He further stated that the Veteran had no residuals of TBI and therefore, an opinion was not warranted.  

At the outset, the Board concedes an in-service head injury.  Service records, however, are negative for chronic residuals of that injury.  There is also no evidence of migraine headaches manifested to a compensable degree within one year following discharge from service.  

The September 2007 examination is not considered adequate as the examiner stated that he could not resolve the question as to a relationship between tension headaches and the in-service head injury without resort to speculation. 

The December 2013 VA examiner stated that there are no TBI residuals.  The Board construes this statement to mean that the currently complained of headaches are not related to the in-service injury.  This examination is considered probative.  It was based on an in-person examination and review of the VBMS folder and VA medical records.  The record does not contain probative evidence to the contrary.  

In this regard, the Board acknowledges the Veteran's contentions that his headaches are related to the in-service head injury.  As set forth, the Veteran was shown to recover from his head injury and chronic residuals, to include headaches, were not shown during service.  The Veteran is competent to describe his headaches.  To the extent he is arguing continuity of symptoms, such reports are not supported by the overall evidence.  That is, the Veteran denied headaches at separation, his neurological examination was normal at that time, and complaints related to headaches are not shown for many years following service.  The Veteran's unsupported lay assertions simply do not outweigh the findings in the December 2013 examination report.  

In summary, the probative evidence shows that the Veteran does not have residuals of the in-service head injury.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Separate compensable rating for neurological deficits due to service-connected lumbosacral strain

The Veteran is currently service-connected for lumbosacral strain, rated as 10 percent disabling under Diagnostic Code 5237.  Pursuant to the rating schedule, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

In November 2013, the Board noted that there were MRI findings of disc pathology and some symptoms of radiculopathy.  It was unclear, however, whether these findings were related to service-connected lumbosacral strain or nonservice-connected disc disease.  Accordingly, the issue was remanded for a VA examination to address this question.  

The Veteran underwent a VA examination in December 2013.  Diagnoses were (1) lumbar strain (service-connected); (2) degenerative disc disease lumbosacral spine; and (3) left lumbosacral radiculopathy secondary to #2.  The examiner opined that the mild left lumbosacral radiculopathy was not caused by or a result of service-connected lumbar strain.  In support of this opinion, the examiner provided the following rationale:

Based on review of the medical records, medical literature and my clinical experience the patient has a lumbar strain that is service connected.  He has subjective left leg numbness with a normal exam and objective evidence of neural foraminal narrowing on the MRI scan.  This is consistent with a mild left lumbosacral radiculopathy with intermittent subjective symptomatology.  However, radicular disease is not caused by lumbar strain but is caused by his [degenerative disc disease].  Lumbar strain [does] not cause degenerative disc disease or nerve root compression (radiculopathy).  I do not see that he is service connected for his degenerative spine disease making a nexus to radiculopathy impossible to make.  Also, he had a work injury in 1995 which led to the MRI which revealed the [herniated nucleus pulposus] of L5-S1.  He had no evidence of radicular complaints for 20 years after the service related [motor vehicle accident] and these symptoms began after the workplace injury in 1995.  His radicular subjective symptoms are related to his disc disease but has nothing to do with his service connected lumbar strain which is a muscular condition.  Thus, a connection cannot be made.  

On review, evidence of record shows a neurologic abnormality - that is, left lumbosacral radiculopathy.  This disability, however, is not shown to be associated with service-connected lumbar strain.  Rather, it is associated with nonservice-connected lumbosacral disc disease.  In making this determination, the Board finds the December 2013 VA examination, which was based on in-person examination and review of VBMS and VA records, highly probative.  The record does not contain probative evidence to the contrary.  

Accordingly, the criteria for a separate compensable rating for neurological deficits (left lumbosacral radiculopathy) are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a head injury is denied.  

A separate compensable rating for neurological deficits due to service-connected lumbosacral strain is denied.  


REMAND

In November 2013, the Board denied entitlement to a rating greater than 10 percent for lumbosacral strain.  The Veteran appealed this decision and as discussed above, the Court remanded the matter for action consistent with the Joint Motion.  

Pursuant to the Joint Motion, the parties agreed that the September 2007 examination report was inadequate for rating purposes for three reasons.  First, that the examination, which was over 6 years old, did not address the Veteran's credible reports of pain, stiffness, and problems with movement and therefore, was based on an inaccurate factual premise.  Second, that the examiner failed to provide findings in terms of the degree of additional functional loss due to pain on use or during flare-ups.  In this regard, the Joint Motion indicates that the Board must obtain an adequate opinion as to whether there is additional functional loss due to pain on use and during flare-ups.  If such opinion is not feasible, the examiner must state why.  Third, that the examiner did not provide adequate rationale as to why an opinion could not be provided on the additional functional loss attributable to flare-ups.  

In December 2013, prior to the Joint Motion, the Veteran was provided a VA thoracolumbar spine examination.  While this examination was conducted in connection with a remanded issue (separate rating for neurological deficits), it provides range of motion findings for the lumbosacral spine, to include consideration of painful motion and repetitive use testing, and further indicates that there was functional loss and/or functional impairment due to less movement than normal and pain on movement.  The examination report, however, also includes the following statement: 

As the veteran is not having a flare up today, it would only be speculative to report whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the low back is used repeatedly over a period of time.  

On review, it is unclear whether this statement was taken from review of VA records or is part of the current examination.  Regardless, and in an effort to fully comply with the dictates of the Joint Motion, the Board finds that additional examination is needed.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected lumbosacral strain.  The VBMS and Virtual VA folders must be available for review.

In accordance with the latest worksheet for rating thoracolumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  In this regard, the examiner is advised that the Veteran's only service-connected low back disability is lumbosacral strain.  He is not service-connected for degenerative or intervertebral disc disease of the lumbosacral spine.  

The Veteran's lay complaints must be acknowledged and if there is a medical basis to doubt the symptoms as reported, the examiner should so state.  As concerns range of motion findings, the examiner is specifically requested to state whether there is additional functional loss due to pain on use and during flare-ups.  If such an opinion is not feasible, the examiner must explain why.  A statement that the Veteran is not experiencing a flare-up during the examination is not sufficient.  

A complete rationale for any opinion expressed must be provided.  

2.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to a rating greater than 10 percent for lumbosacral strain.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


